UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 26, 2017 NAVIDEA BIOPHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 001-35076 31-1080091 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 4995 Bradenton Avenue, Suite 240, Dublin, Ohio (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (614) 793-7500 5600 Blazer Parkway, Suite 200, Dublin, Ohio 43017 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item 8 Other Events . On June 26, 2017, Navidea Biopharmaceuticals, Inc. (the “Company”) and FTI Consulting, Inc. (“FTI”) entered into a settlement agreement to settle the action commenced by FTI against the Company in the Supreme Court of the State of New York, County of New York seeking payment of in excess of $782,600 for investigative and consulting services. According to FTI, as of June 2017, FTI was owed $862,164.90 including interest charges and legal fees. Under the terms of the settlement agreement, the Company will pay an aggregate of $435,000 to FTI no later than June 30, 2017. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Navidea Biopharmaceuticals, Inc. Date: June 28, 2017 By: /s/ Jed A. Latkin Jed A. Latkin Chief Operating Officer & Chief Financial Officer
